Case: 16-17460      Date Filed: 05/22/2017   Page: 1 of 8


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 16-17460
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:16-cv-03333-AT

DANIELLE GARCIA,

                                                                 Plaintiff-Appellant,

                                           versus

DR. CHARLES LI,
of Georgia Regional Hospital in his
official and individual capacity,
R.L. (BUTCH) CONWAY,
Gwinnett County Sheriff, in his
official and individual capacity,
JUDGE KATHRYN SCHRADER,
in her official and individual capacity,
CORIZON HEALTH, INC.,
DAVID WHITMAN, et al.,

                                                              Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (May 22, 2017)
                Case: 16-17460      Date Filed: 05/22/2017      Page: 2 of 8


Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

       Danielle Garcia, proceeding pro se, sued Judge Kathryn Schrader, a

Gwinnett County Superior Court Judge; R.L. Butch Conway, the Gwinnett County

Sheriff; Dr. Charles Li, the Director of Georgia Regional Hospital; Corizon Health,

Inc.; and public defenders David Whitman, Debra Fluker, and Angela Brown

Dillon, for violations of the Constitution and federal law. The district court

dismissed her complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim on which relief can be granted. This is Garcia’s appeal.

                                              I.

       Garcia’s claims arose from state criminal proceedings, over which Judge

Schrader presided, involving Garcia’s prosecution for aggravated assault.1 At a

hearing on that charge, Garcia’s first public defender, Whitman, submitted a

motion for a competency evaluation, though he did not have Garcia’s permission to

do so. Garcia eventually agreed to the evaluation, and Judge Schrader ordered that

she be evaluated at Georgia Regional Hospital, where Dr. Li was the hospital

director. Based on the hospital’s evaluations, Judge Schrader found Garcia

competent to stand trial.

       1
         “A district court’s sua sponte dismissal for failure to state a claim under
§ 1915(e)(2)(B)(ii) is reviewed de novo, viewing the allegations in the complaint as true.”
Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003). The following facts are taken from
Garcia’s allegations in her complaint.
                                              2
              Case: 16-17460     Date Filed: 05/22/2017   Page: 3 of 8


      At some point before Garcia’s trial was scheduled to begin, Fluker replaced

Whitman as Garcia’s public defender. On the first day of trial, Fluker, without

consulting Garcia, entered a plea of not guilty by reason of insanity. And on that

day Judge Schrader held Garcia in contempt for rolling her eyes and ordered that

she be detained at Gwinnett County Detention Center. While there, Garcia was

evaluated by employees of Corizon, a private contractor that provided medical

services to county inmates. After three months at the detention center, Garcia went

on a hunger strike and was transferred back to Georgia Regional Hospital for

another competency evaluation. Garcia’s allegations do not make clear what the

results of that evaluation were or whether they were the basis for the later dismissal

of the assault charge.

      While at both the county detention center and the hospital, Corizon and

hospital employees denied Garcia access to the legal library, pens, and paper, they

fabricated reasons to place her in solitary confinement, and they harassed her. She

later received a new public defender, Dillon, who represented her at a hearing held

to determine her competency to stand trial. At that hearing Dillon failed to

challenge the evidence showing that Garcia was not competent to stand trial, but

the judge dismissed the assault charge against her and she was released from

Georgia Regional Hospital. Garcia then filed this lawsuit against Judge Schrader,

Dr. Li, Sheriff Conway, Corizon, Whitman, Fluker, and Dillon.


                                          3
              Case: 16-17460     Date Filed: 05/22/2017    Page: 4 of 8


                                          II.

      Garcia asserted § 1983 claims against Judge Schrader for various alleged

constitutional violations. It appears that Garcia, in effect, sought an order

declaring unconstitutional, and expunging, Judge Schrader’s contempt order and

her order finding Garcia mentally incompetent to stand trial.

      The Rooker-Feldman doctrine bars the district court, as well as this Court,

from providing that relief. The doctrine, which arose from Rooker v. Fidelity

Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923), and District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983), “is a jurisdictional rule

that precludes the lower federal courts from reviewing state court judgments.”

Alvarez v. Att’y Gen. for Fla., 679 F.3d 1257, 1262 (11th Cir. 2012). It is limited

to those cases “brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Id. (quotation

marks omitted). The claims Garcia, who lost in state court as to her competency to

stand trial, asserts against Judge Schrader involve injuries caused by state court

orders rendered before Garcia filed this federal lawsuit, and to rule on the merits of

those claims would require that the district court review those orders. For that

reason, the Rooker-Feldman doctrine applies and the district court and this Court

lack jurisdiction to hear Garcia’s claims against Judge Schrader.


                                           4
                 Case: 16-17460       Date Filed: 05/22/2017       Page: 5 of 8


       Garcia asserted § 1983 claims against Dr. Li for various constitutional

violations. 2 Her only factual allegations relating to Dr. Li are that he ignored a

grievance that Garcia wrote to him in January 2016 and that she had filed a federal

habeas corpus proceeding involving him in December 2015. Garcia’s allegations

do not indicate what she complained of in her grievance to Dr. Li or what she

complained of in her federal habeas proceeding involving him. Instead, her claims

against Dr. Li appear to be based on the alleged unconstitutional actions of

unnamed hospital employees.

       “It is well established in this Circuit that supervisory officials are not liable

under § 1983 for the unconstitutional acts of their subordinates on the basis of

respondeat superior or vicarious liability.” Cottone v. Jenne, 326 F.3d 1352, 1360

(11th Cir. 2003) (quotation marks omitted). “Instead, supervisory liability under

§ 1983 occurs either when the supervisor personally participates in the alleged

unconstitutional conduct or when there is a causal connection between the actions

of a supervising official and the alleged constitutional deprivation.” Id. Garcia

failed to allege any facts showing (1) that Dr. Li personally participated in the

allegedly unconstitutional conduct or (2) a causal connection, such as a widespread



       2
          Garcia also asserted a claim of gender discrimination under 42 U.S.C. § 2000a against
Dr. Li. Section 2000a, however, prohibits discrimination on the basis of “race, color, religion, or
national origin.” 42 U.S.C. § 2000a(a). That provision does not prohibit discrimination on the
basis of gender.
                                                 5
               Case: 16-17460     Date Filed: 05/22/2017    Page: 6 of 8


history of abuse, between Dr. Li’s actions and the alleged constitutional violations.

As a result, she failed to state a claim against Dr. Li.

      Garcia asserted various § 1983 claims against Sheriff Conway, who was in

charge of the Gwinnett County Detention Center. As with her allegations about

Dr. Li, Garcia has failed to allege any facts showing either that Sheriff Conway

personally participated in any purportedly unconstitutional conduct or any other

sufficient causal connection between his actions and her injuries. Her allegations

failed to state a claim against Sheriff Conway.

      Garcia asserted § 1983 claims against Corizon. “[W]hen a private

entity . . . contracts with a county to provide medical services to inmates, it

performs a function traditionally within the exclusive prerogative of the state and

becomes the functional equivalent of the municipality under section 1983.” Craig

v. Floyd County, 643 F.3d 1306, 1310 (11th Cir. 2011) (second alteration in

original) (quotation marks omitted). “A municipal governing body may be held

liable for acts or policies of individuals to whom it delegated final decisionmaking

authority in a particular area.” Holloman ex rel. Holloman v. Harland, 370 F.3d

1252, 1291 (11th Cir. 2004). And “[a] member or employee of a governing body

is a final policy maker only if his decisions have legal effect without further action

by the governing body and if the governing body lacks the power to reverse the

member or employee’s decision.” Id. (citations omitted).


                                            6
                 Case: 16-17460        Date Filed: 05/22/2017       Page: 7 of 8


       The only allegation that concerns a potential policy maker at Corizon is

Garcia’s allegation that the director of the medical unit told her that “all were

informed” that Garcia believed she was being falsely imprisoned and the director

told Garcia that her hunger strike was considered to be a form of self-harm. That

allegation is not enough to state a claim that Corizon itself falsely imprisoned

Garcia or otherwise violated Garcia’s civil rights. And Garcia’s allegations about

actions taken by Corizon’s employees do not demonstrate that Corizon had a

policy or practice that would render it liable for its employees’ alleged

constitutional violations.

       Finally, Garcia asserted § 1983 claims against Whitman, Fluker, and Dillon,

the public defenders who represented her during her criminal proceedings. “[A]

public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.”3 Polk

County v. Dodson, 454 U.S. 312, 325, 102 S. Ct. 445, 453 (1981). Because

Garcia’s allegations against Whitman, Fluker, and Dillon concern their actions



       3
          A public defender can be held liable under § 1983 “if he conspired with someone who
did act under color of state law.” Wahl v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985). Garcia
did assert a conspiracy claim against all of the defendants, including her public defenders, and in
that claim she alleged that “[t]he defendants were in [an] implicit and/or explicit . . . agreement
amongst themselves to deprive [her] of constitutional rights.” Her complaint, however, offered
no facts showing a conspiracy, and under Federal Rule of Civil Procedure 8, “[a] pleading that
offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will
not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007)).
                                                 7
              Case: 16-17460     Date Filed: 05/22/2017    Page: 8 of 8


taken to carry out the traditional functions as her counsel, the complaint failed to

state a claim against them.

      Garcia’s complaint failed to state any claim on which relief may be granted.

For that reason, the district court did not err in dismissing the complaint under

§ 1915(e)(2)(B)(ii).

      AFFIRMED.




                                          8